*488ORDER
This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari upon the transcript of record and briefs to review the order of the Industrial Relations Commission in said cause, it is ordered that said Petition be and the same is hereby denied.
It is further ordered petitioner’s petition for attorney’s fees is hereby denied.
ROBERTS, ADKINS, BOYD and DEKLE, JJ., concur.
ERVIN, J., dissents with opinion.
CARLTON, C. J., and McCAIN, J., dissent and concur with ERVIN, J.